

115 S3561 ES: National Guard and Reserve Entrepreneurship Support Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 3561IN THE SENATE OF THE UNITED STATESAN ACTTo support entrepreneurs serving in the National Guard and Reserve, and for other purposes. 
	
 1.Short titleThis Act may be cited as the National Guard and Reserve Entrepreneurship Support Act. 2.Extension of loan assistance and deferral eligibility to reservists beyond periods of military conflict (a)Small Business Act amendmentsSection 7 of the Small Business Act (15 U.S.C. 636) is amended—
 (1)in subsection (b)(3)— (A)in subparagraph (A)—
 (i)by striking clause (ii); (ii)by redesignating clause (i) as clause (ii);
 (iii)by inserting before clause (ii), as so redesignated, the following:  (i)the term active service has the meaning given that term in section 101(d)(3) of title 10, United States Code;; and
 (iv)in clause (ii), as so redesignated, by adding and at the end; (B)in subparagraph (B), by striking being ordered to active military duty during a period of military conflict and inserting being ordered to perform active service for a period of more than 30 consecutive days;
 (C)in subparagraph (C), by striking active duty each place it appears and inserting active service; and (D)in subparagraph (G)(ii)(II), by striking active duty and inserting active service; and
 (2)in subsection (n)— (A)in the subsection heading, by striking Active Duty and inserting Active Service;
 (B)in paragraph (1)— (i)by striking subparagraph (C);
 (ii)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; (iii)by inserting before subparagraph (B), as so redesignated, the following:
							
 (A)Active serviceThe term active service has the meaning given that term in section 101(d)(3) of title 10, United States Code.;  (iv)in subparagraph (B), as so redesignated, by striking ordered to active duty during a period of military conflict and inserting ordered to perform active service for a period of more than 30 consecutive days; and
 (v)in subparagraph (D), by striking active duty each place it appears and inserting active service; and (C)in paragraph (2)(B), by striking active duty each place it appears and inserting active service.
 (b)ApplicabilityThe amendments made by subsection (a)(1) shall apply to an economic injury suffered or likely to be suffered as the result of an essential employee being ordered to perform active service (as defined in section 101(d)(3) of title 10, United States Code) for a period of more than 30 consecutive days who is discharged or released from such active service on or after the date of enactment of this Act.
 (c)Semiannual reportNot later than 180 days after the date of enactment of this Act, and semiannually thereafter, the President shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives a report on the number of loans made under the Military Reservist Economic Injury Disaster Loan program and the dollar volume of those loans. The report shall contain the subsidy rate of the disaster loan program as authorized under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) with the loans made under the Military Reservist Economic Injury Disaster Loan program and without those loans included.
 (d)Technical and conforming amendmentSection 8(l) of the Small Business Act (15 U.S.C. 637(l)) is amended— (1)by striking The Administration and inserting the following:
					
 (1)In generalThe Administration;  (2)by striking (as defined in section 7(n)(1)); and
 (3)by adding at the end the following:  (2)Definition of period of military conflictIn this subsection, the term period of military conflict means—
 (A)a period of war declared by the Congress; (B)a period of national emergency declared by the Congress or by the President; or
 (C)a period of a contingency operation, as defined in section 101(a) of title 10, United States Code.. 3.National Guard and Reserve Deployment Support and Business Training Program (a)Expansion of Small Business Administration outreach programsSection 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17)) is amended by striking and members of a reserve component of the Armed Forces and inserting members of a reserve component of the Armed Forces, and the spouses of veterans and members of a reserve component of the Armed Forces.
 (b)Establishment of programSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following:
				
					(g)National Guard and Reserve Deployment Support and Business Training
 (1)In generalIn making grants carried out under section 8(b)(17), the Associate Administrator shall establish a program, to be known as the National Guard and Reserve Deployment Support and Business Training Program, to provide training, counseling and other assistance to support members of a reserve component of the Armed Forces and their spouses.
 (2)AuthoritiesIn carrying out this subsection, the Associate Administrator may— (A)modify programs and resources made available through section 8(b)(17) to provide pre-deployment and other information specific to members of a reserve component of the Armed Forces and their spouses;
 (B)collaborate with the Chief of the National Guard Bureau or the Chief's designee, State Adjutant Generals or their designees, and other public and private partners; and
 (C)provide training, information, and other resources to the Chief of the National Guard Bureau or the Chief's designee and State Adjutant Generals or their designees for the purpose of supporting members of a reserve component of the Armed Forces and the spouses of veterans and members of a reserve component of the Armed Forces..Passed the Senate December 6, 2018.Secretary